Filed 06/29/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 149



State of North Dakota,                                  Plaintiff and Appellee
      v.
Jody Lynn Kuntz,                                    Defendant and Appellant



                                No. 20190365

Appeal from the District Court of Dunn County, Southwest Judicial District,
the Honorable Dann E. Greenwood, Judge.

AFFIRMED.

Per Curiam.

Stephenie L. Davis, State’s Attorney, Manning, ND, for plaintiff and appellee;
submitted on brief.

Mark C. Sherer, Dickinson, ND, for defendant and appellant; submitted on
brief.
                              State v. Kuntz
                               No. 20190365

Per Curiam.

[¶1] Jody Lynn Kuntz appealed the district court’s order for restitution.
Kuntz argued the district court abused its discretion in awarding restitution
based upon speculation instead of reasonably certain information. We
summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] Daniel J. Crothers
     Jerod E. Tufte
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jon J. Jensen, C.J.




                                     1